              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 19-CR-236-3-JPS
v.

ANGEL PRICE,
                                                                    ORDER
                     Defendant.


       On February 20, 2020, the parties filed a plea agreement, indicating

that Defendant had agreed to plead guilty to Count Fourteen of the

Indictment. (Docket #26). The parties appeared before Magistrate Judge

William E. Duffin on March 5, 2020 to conduct a plea colloquy pursuant to

Federal Rule of Criminal Procedure 11. (Docket #30). Defendant entered a

plea of guilty as to Count Fourteen of the Indictment. Id. After cautioning

and examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offense charged was

supported by an independent factual basis containing each of the essential

elements of the offense. (Docket #30 and #31).

       Thereafter,   Magistrate   Judge    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #31). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The    Court    has    considered       Magistrate   Judge   Duffin’s

recommendation and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #31) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
